                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

 ANTHONY WAYNE WHITE,                      §
 #541668,                                  §
                                           §
       Plaintiff,                          §
                                           §         Case No. 6:20-cv-10
 v.                                        §
                                           §
 DARRON A. LANE, ET AL.,                   §
                                           §
       Defendant.                          §

            ORDER ADOPTING REPORT AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff Anthony Wayne White, an inmate confined at the Texas Department of

Criminal Justice’s Coffield Unit, proceeding pro se and seeking to proceed in forma

pauperis, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983 alleging

purported violations of his constitutional rights.    The case was referred to United

States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636 for findings of fact,

conclusions of law, and recommendations for the disposition of the case.

      On January 17, 2020, Judge Love issued a Report and Recommendation

(Docket No. 4), recommending that the Court reject Plaintiff’s request to proceed in

forma pauperis and dismiss this case with prejudice for purposes of proceeding in

forma pauperis pursuant to 28 U.S.C. § 1915(g).        Judge Love addressed Plaintiff’s

claim of imminent danger—finding that Plaintiff’s claims were speculative, refuted by

his own attachments, and conclusory, and indicated merely his concern for past harm.

See e.g., Davis v. Stephens, 589 F. App’x 295, 296 (5th Cir. 2015) (mem.) (unpublished)




                                           1
(“His allegations that he might be seriously injured at an indefinite point in the

future . . . [are] insufficient to establish that he was in imminent danger of

serious physical injury at the relevant times.”).

      Plaintiff timely filed objections (Docket No. 5).    The Court has conducted

a careful de novo review of the record and the Magistrate Judge’s proposed

findings and recommendation.       See 28 U.S.C. § 636(b)(1) (District Judge shall

“make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”). Based on

that review, the Court has determined that the Report of the United States

Magistrate Judge is correct, and Plaintiff’s objections are without merit.

      Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report

(Docket No. 4) is ADOPTED, that Plaintiff’s motion to proceed in forma pauperis

(Docket No. 2) is DENIED, and that the above-styled civil action is DISMISSED

WITH PREJUDICE for purposes of an in forma pauperis proceeding under 28

U.S.C. § 1915(g). Any other pending motions are DENIED as MOOT.

       So ORDERED and SIGNED this 14th day of February, 2020.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                          2
